DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1-5, 8-14, and 17-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2009/0220869 (hereinafter referred to as Takai).
Takai, in the abstract, [0003], [0007], [0013]-[0014],  [0046], [0055]-[0059], discloses  a lithography reflection mask (lithography mask), wherein the reflection mask includes a substrate that is not limited to a shape and can be rectangular or square and is a conventionally used LTEM substrate and will have the same claimed planar view, a multilayer reflective film (reflective structure) on the substrate, a patterned photo absorber layer (patterned absorber layer only in the circuit pattern region) above the multilayer film (reflective structure), a circuit pattern region (reference 16, figure 2C, claimed first region of the lithography mask), a frame region (a shading region, reference 18, figure 3C the claimed second region) that surrounds the first region (circuit pattern region), and is a frame that is circumferentially surrounding the circuit pattern region, and is a trench portion that has air/void area above its surface (reference 18 of figure 3C) and is the same claimed non-reflective material (reduced reflectance in the frame or shadow region, reference 22, figure 12), and a third region that surrounds the frame region (second region), the third region being the region surrounding reference 18 of figure 3C;  the reduced reflectance in the shadow frame region being less than 0.1% of the EUV light (see [0060]), wherein the multilayer reflective film structure is a plurality of first and second layers alternatively stacked (Mo and Si layers, the claimed plurality of second layers interleaving the plurality of first layers), and the circuit pattern region of the reflective multilayer reflects the EUV light, and the shadow region of the reflective multilayer portions is not so reflective to the EUV light (the claimed substantially non-reflective second region, an absence of the reflective structure), and in [0094]-[0095], the shadow region (reference 18, the claimed second region) of the multilayer reflective film is formed by being irradiated with a laser so as to form the shadow frame region, wherein the laser causes the formation of an intermediate region in the interface between the Mo layer and Si layer (the claimed inter-diffused structure of the first and second layers) at the shadow frame region (second region, is the absence of reflective structure, non-reflective) (reference 22).  Takai, in [0044], and figure 3C, discloses that the multilayer reflective film (Mo and Si) is formed on a substrate surface (first side), and on the back surface of the substrate (second side) a conductive film (reference 17 of figure 1) is formed, and that a capping layer (13) is formed over the multilayer reflective film, and buffer layer (14) over the capping layer, and patterned absorber layer (15) over the buffer layer, wherein the absorber layer can contain tantalum ([0049]), the buffer layer comprises chromium ([0048]), the capping layer comprises silicon ([0047]), and the non-reflective structure (frame) as illustrated in figure 3C is a trench that extends vertically through the aping layer, buffer layer, and patterned absorber layer (claims 1-2, 8-14, 17, 19).  Takai, in [0023]-[0024], [0053]-[0057], and in figures 3B, and 3C, discloses the patterned absorber layer over the reflective region of the reflective structure see reference 16 of figure 3B, the reflective region being reflective in EUV.  Takai, in figures 3B, and 3C, and in [0056], and [0060]-[0063], [0066], discloses portions of the regions of the reflective mask that is peripheral to the shading frame region i.e., the claimed third region, and discloses that the etching of the portions of the reflective mask to form the shading frame region does not etch a bottom most part of the underlying film of Mo/Si thereby enabling an electrical connection (bridges that include Mo and Si) continuously that includes bridging on all sides of the pattern circuit region (first region), wherein a portion of the Mo layer immediate adjacent to the substrate surface left unetched (bridge portion) while forming the trench (shading frame region or the claimed second region) thereby enabling electrical conductivity to the circuit pattern, and grounding a portion of the Mo layer to prevent charge-up (diffuse electric charges) and peripheral portion i.e., the claimed bridges interconnecting the first region with third region through the portion of the Mo/Si layer left in the shadow frame region (second region), and/or Takai, in figure 5B, discloses the electrical conductivity interconnection (bridge) between the region peripheral to the shadow frame region (third) and the circuit pattern region wherein the bridging portion passes through the shadow frame region (reference 19) (claims 3-5, 18, 20).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,866,504. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U. S. Patent No. 10,866,504 (hereinafter referred to as Lin ‘504) fully encompasses claims 1-20 of the instant application. Lin ‘504, in claims 1-20, discloses the claimed lithography mask that comprises the same claimed first region, second region and third region, and the claimed multilayer reflective structure and patterned absorber layer, capping layer, backside conductive layer, buffer layer, and the non-reflective material in the second region, and also discloses the claimed second region that circumferentially surrounds the first region, and discloses the claimed bridges that interconnect the first region with the third region, the claimed interdiffusion between the first and second layers of the multilayer reflective structure, and in light of the disclosure of Lin ‘504, discloses the four bridges located on each of the four sides of the first region.
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,029,593.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U. S. Patent No. 11,029,593 (hereinafter referred to as Lin ‘593 ) fully encompasses claims 1-20 of the instant application. Lin, ‘593, in claims 1-20, discloses the claimed lithography mask that comprises the substrate, the reflective multilayer structure, the patterned absorber layer, the capping layer, the buffer layer, and the conductive layer on the back side of the substrate, and the claimed first, second and third regions, wherein the second region circumferentially surrounds the first region and the second region is a trench and the third region encircles the second region, wherein the second region is non-reflective, the reflective multilayer comprising Mo and Si and the claimed inter-diffused area between the Mo and Si, and also discloses the claimed plurality of bridges positioned in the second region, and interconnects the third region with the first region, and in light of the specification, is positioned on all four sides of the first region.  Lin ‘593, in claims 1-20, discloses the claimed first and second portions of the passivation layers that are positioned on the sidewalls of the trench in the second region at both the interfaces (first and second interface region, and second and third interface region).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 3, 2022.